 

 

 

December 5, 2006

 

 

Kass Bradley

East Greenville, PA

Dear Kass:

It is our great pleasure to inform you that you will be a participant in the
2007 Knoll, Inc. Incentive Compensation Program.

We need to do three things to succeed in 2007. Improve our gross margins,
continue to build on the sales and marketing initiatives that allowed us to gain
share in 2005 and 2006, and diligently manage our spending.

Our success in 2007 will be a direct result of your ability to accomplish these
objectives and assist Knoll in achieving its 2007 operating profit plan.

If you achieve this goal and Knoll makes the 2007 operating profit plan, you can
qualify for a total target incentive payment of $650,000.00.

This award is subject to our approval and that of the Knoll, Inc. Board of
Directors, which may exercise discretion in adjusting your award up or down
based on factors the Board of Directors deems appropriate, including Knoll's
performance relative to the industry, other macroeconomic factors and your
individual performance. You must be employed by Knoll on the date this award is
distributed in order to receive this incentive.

We have great confidence in your ability to help Knoll profitably grow and look
forward to being able to present you with your award in early 2008.

 

/s/ Andrew Cogan

Andrew Cogan